DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-17 in the reply filed on 10/20/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180061367 A1 (YE; Donghee et al.)
Per claim 15, Ye teaches a method of manufacturing a display device, the method comprising: attaching a conductive film to at least one side surface of a display panel in which a pixel [inherent to all displays] 34including a thin film transistor [TR] and a light emitting element [see the OLED mentioned in paragraph 0037 which would require a light emitting element on the TFT array substrate]; patterning the conductive film using a laser beam to form a plurality of side conductive patterns electrically connected to the pixel [see paragraph 0062, connection electrodes SCE1 and SCE2 on the first and second side surfaces 351 and 352 of the display panel 350 may be formed by various methods (e.g., a method for forming electrodes using a laser beam after depositing a metal material, a silk screen method, etc.)]; and attaching an anisotropic conductive film to the plurality of side conductive patterns to electrically connect a driving circuit to the plurality of side conductive patterns [571].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180061367 A1 (YE; Donghee et al.) in view of US 20110109829 A1 (Mathew; Dinesh C. et al.), US 20060275989 A1 (Ting; Chin-Lung et al.), and US 20170338441 A1 (HIGANO; Toshiyuki)

    PNG
    media_image1.png
    608
    470
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    253
    384
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    434
    525
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    290
    362
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    683
    627
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    754
    433
    media_image6.png
    Greyscale

Per claim 1, Ye teaches a method of manufacturing a display device, the method comprising: a thin film transistor [TR] and a pixel electrode [PX]; attaching a conductive film to the side surface of the display panel [SCE1]; and patterning the conductive film using a second laser beam [see paragraph 0062, connection electrodes SCE1 and SCE2 on the first and second side surfaces 351 and 352 of the display panel 350 may be formed by various methods (e.g., a method for forming electrodes using a laser beam after depositing a metal material, a silk screen method, etc.)]  
Ye does not explicitly mention disposing a polarizing layer on one surface of a display panel including cutting the polarizing layer using a first laser beam so that a step between a side surface of the polarizing layer and a side surface of the display panel is smaller than a predetermined value.  However, Ye the display type is liquid crystal which often requires polarizers for improving contrast and display image quality.  Thus, if not inherent, was common knowledge in the art.  
Regarding the method step of disposing a polarizing layer on one surface of a display panel including cutting the polarizing layer using a first laser beam so that a step between a side surface of the polarizing layer and a side surface of the display panel is smaller than a predetermined value, see Mathew’s figure 10E, Ting’s figure 2, and Higano’s figure 16.   Mathew, Ting and Higano teaches using a laser to cut a polarizer attached to a display.  Improved precision and simplified manufacturing would have been an expected benefit.  The predetermined value would be inherent as some value must be used for the tolerance of alignment between the edge of the display and the edge of the polarizer.  Furthermore, Higona teaches cutting the polarizer before the edge of the substrate.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Mathew, Ting and Higano with Ye.
Per claim 9, Ye in view of Mathew, Ting and Higano teaches the method of claim 1, wherein the display panel further includes: a common electrode disposed on the pixel electrode [see paragraph 0045].  Ye lack, but common knowledge teaches a color filter disposed on the common electrode.  Improved color volume would have been an expected benefit.   Therefore, 
Per claim 10, Ye in view of Mathew, Ting and Higano teaches the method of claim 9, wherein patterning the conductive film forms a plurality of side conductive patterns electrically connected to at least one of the thin film transistor, the 33pixel electrode, the common electrode, and the color filter [see figure 3 and paragraph 0057].  
Per claim 11, Ye in view of Mathew, Ting and Higano teaches the method of claim 10. Ye lacks, but common knowledge teaches, a distance between the plurality of side conductive patterns is 30 microns or less.  Reducing the spacing between the conducive lines to 30 microns or less would allow for an increase in the number of conductive lines on the edge of the substrate.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 12, Ye in view of Mathew, Ting and Higano teaches the method of claim 10, further comprising: attaching an anisotropic conductive film to the plurality of side conductive patterns so that a driving circuit and a printed circuit board are electrically connected to the plurality of side conductive patterns [571].  
Per claim 13, Ye in view of Mathew, Ting and Higano teaches the method of claim 1.  Ye lacks, but common knowledge teaches, wherein cutting the polarizing layer comprises: inhaling impurities generated in response to cutting the polarizing layer; and cleaning the side surface of the display panel with atmospheric pressure plasma.  It was common knowledge to vacuum and clean impurities in order to improve surface contact of the conductive layers.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
.   

Allowable Subject Matter
Claims 2-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Per claims 2 and 16, the prior art teaches the method of independent claim 1 and independent claim 16.  The prior art of record does not teach, in combination with the limitations of claim 1 and claim 15, attaching the conductive film comprises: pressing a conductive layer and a base layer on the conductive layer with a first pressure at a first temperature so that the conductive film contacts the side surface of the display panel, wherein the conductive layer and the base layer constitute the conductive film; removing the base layer from the conductive layer; 
Per claim 8, the prior art teaches the method of claim 1.  The prior art of record does not teach, in combination with the limitations of claim 1, attaching the conductive film to the side surface of the display panel includes bonding the conductive film to the side surface of the display panel under a predetermined temperature and a predetermined pressure condition as recited in dependent claim 8.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9 and 13 of copending Application No. 16514936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application using a conductive paste instead a conductive film and a conducive paste was an art recognized equivalent.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871